Case 1:19-cv-03377-LAP Document 149-7 Filed 07/07/20 Page 1 of 7




                 EXHIBIT G
Case 1:19-cv-03377-LAP Document 149-7 Filed 07/07/20 Page 2 of 7
         Case 1:19-cv-03377-LAP Document 149-7 Filed 07/07/20 Page 3 of 7




reserves the right to object on all grounds to the introduction of any evidence covered or referred to

in the responses below.

       24.     Plaintiff expressly reserves the right to supplement, clarify, revise, or correct any or all

of the objections herein, and to assert additional objections or privileges, in one or more subsequent

supplemental response(s).

       25.     By agreeing to search for and produce documents in response to a request, Plaintiff is

not representing that such documents actually exist or can be identified following a reasonable and

diligent search.

       26.     By objecting to a request, Plaintiff is not representing that such documents actually

exist or can be identified following a reasonable and diligent search.

                              SPECIFIC RESPONSES AND OBJECTIONS

         1.        All Documents that you consulted or referred to in answering Dershowitz’s

 First Set of Interrogatories.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to

this Request because Defendant’s Interrogatories violate Local Rule 33.3. Plaintiff further objects

to this Request in that it seeks information protected by the attorney-client privilege and the

attorney work-product privilege.

       Subject to and without waiving these objections, Plaintiff directs Defendant to Plaintiff’s

Initial Disclosures and documents served on December 16, 2019 and December 30, 2019 and the

list of Plaintiff’s medical providers served on December 30, 2019.

         2.        All Documents and Communications concerning Your allegations in the

 Complaint in this Action.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to

 this Request as over broad. As written, this Request would sweep in potentially scores of
                                                 5
         Case 1:19-cv-03377-LAP Document 149-7 Filed 07/07/20 Page 4 of 7




 documents with little to no relevance to the disputed issues in this case and would impose

 burdens on Plaintiff that are disproportionate to the needs of this case. Plaintiff further objects to

 this Request to the extent it calls for the production of privileged communications and/or

 documents protected by the attorney-client, attorney work-product, or other applicable privileges.

 Plaintiff also objects to this Request to the extent it calls for the production of publicly available

 documents, such as news stories, media reports, etc. that are as readily available to Defendant as

 they are to Plaintiff. In responding to this Request, Plaintiff will not be logging privileged

 communications that post-date the filing of the Complaint or producing publicly available

 materials such as those cited in the Complaint.

       Subject to and without waiving these objections, Plaintiff responds that as part of her

Initial Disclosures, Plaintiff produced to Defendant the entirety of her document production in

Giuffre v. Maxwell and her non-party production of documents in Edwards v. Dershowitz. In

addition, Plaintiff produced a copy of her depositions in the Giuffre v. Maxwell case, records from

Mar-a-Lago, flight logs, and the non-party production from Victims Refuse Silence in the Giufffre

v. Maxwell matter. In searching for and producing responsive emails in the Giuffre v. Maxwell

matter, which were included in the production already provided to Defendant, Plaintiff employed

search terms that would capture documents and communications in her email account related to

Defendant. For example, Plaintiff used the following search terms: “Alan,” “Dersh%,” and “AD.”

Thus, Plaintiff, with the exceptions noted below, objects to searching her emails anew for the time

period prior to August 24, 2015 when her email was collected for the Giuffre v. Maxwell matter as

responsive, non-privileged emails would already be part of the prior Maxwell production, which

has already been provided to Defendant. However, Plaintiff is willing, subject to an agreement on

an appropriate production protocol and search terms, to update these prior productions with

responsive, non-privileged documents and communications that were either created or obtained

                                                   6
         Case 1:19-cv-03377-LAP Document 149-7 Filed 07/07/20 Page 5 of 7




since those productions were made, and to do a non-date-limited search for emails and

attachments containing the following search terms that were not included in the search protocol in

the Giuffre v. Maxwell case – Farmer, Ransome, Rodriguez, Boylan, Brown, Bruck, Zeiger,

Kessler, Alexander, Lang, Reiter, Stratton, Barak and Kessler (taken from the list of individuals

identified in Defendant’s Request No. 5). In addition, assuming the Court grants leave, Plaintiff

will produce to Defendant the document production received from Ghislaine Maxwell in the

Giuffre v. Maxwell matter, which is currently subject to the protective order in that case. Plaintiff’s

willingness to run these search terms and produce materials from the Giuffre v. Maxwell matter

should not be construed as an agreement that any of the terms or materials are relevant.

         3.      All Documents and Communications referenced in your Complaint or

 Answers to Interrogatories.

       RESPONSE: In addition to the General Objections set forth above, Plaintiff objects to

this Request to the extent it seeks the production of publicly available materials, which Defendant

can access based on the citations and references provided by Plaintiff in her Complaint and which

do not require production by Plaintiff. Plaintiff likewise objects to this Request to the extent it

calls for the production of materials that are already in Defendant’s possession such as his own

deposition testimony, correspondence sent to Defendant or Defendant’s lawyers, or

documentation that Defendant would have by virtue of his prior representation of Jeffrey Epstein.

       Subject to and without waiving these objections, Plaintiff directs Defendant to the

materials produced as part of her Initial Disclosures in this case. For the statements in Paragraph

20 of the Amended Complaint for which a specific citation was not provided, Plaintiff directs

Defendant to the news article available at www.cnn.com/2015/01/05/europe/prince-andrew-sex-abuse-

allegations/index.html; the transcript available at www.cnn.com/TRANSCRIPTS/1501/05/cnnt.02.html;

and Defendant’s deposition testimony and deposition exhibits in the Edwards v. Dershowitz

                                                   7
Case 1:19-cv-03377-LAP Document 149-7 Filed 07/07/20 Page 6 of 7
Case 1:19-cv-03377-LAP Document 149-7 Filed 07/07/20 Page 7 of 7
